Title: To Thomas Jefferson from Lalive d’Houdetot, 16 August 1806
From: d’Houdetot, Lalive
To: Jefferson, Thomas


                        
                            le 16 aout 1806
                        
                        En vous rapellant Monsieur au pays que vous avés longtemps habité dont vous avés emporte les regrets et
                            l’estime, vous resouviendrés vous dune personne qui ne vous a jamais oublié et ce qui vous avés montro de linterets et de Lamitié.
                            Cest cet interets que je reclame aujourdhuy pour une personne qui en est bien digne par son malheur et par ses vertus.
                            femme dun Proscrit elle na pas ete comprise dans Les Proscriptions
                            de son mary. maitresse de ne pas quitter ses amis et sa patrie elle
                                a preferé de le suivre dans son Malheur et de luy donner les consolations et les plus touchantes preuves de son affection, je nay pas lhonneur de Connoitre ny le mary ni
                            la femme mais un tel devouement a son affection et a ses devoirs vous touchera sans doute cest donc pour elle et avec
                            confiance que je vous demande la protection et les secours que vous pourés luy procurer dans une terre Etrangere qui vous
                            doit tant de defference et a tant de titres. Je regarderes ce que
                            vous voudrés bien faire pour eux comme un honorable souvenir de la
                            bienveillance que vous avés bien voulu conserver pour moy Cest Madame hyde neuville qui vous remettra Cette lettre elle
                            apartient icy a des parens dont le nom seroit une recomandation pour elle envers ceux qui aiment a rendre homage aux
                            vertus sa Cousine Madame Pastorels qui mhonore de son amitie m en a donné une preuve touchante en m authorisant a avoir
                                lhonneur de vous ecrire cette lettre et me donnant loccation de
                            vous faire resouvenir de moy qui ne pourra jamais vous oublier acceptes lassurance des Sentimens de la profonde estime et
                            du respect avec lequel jay lhonneur destre Monsieur le President votre tres humble et tres obeissante servante
                        
                            Lalive dHoudetot
                            
                        
                    